*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 9, 2021 has been entered. 
Priority
This application is a 371 of PCT/EP2013/076659 filed on 12/16/2013, which claims benefit of 61/773,179 filed on 03/06/2013, claiming foreign priority in French application 1262781 filed on 12/26/2012.
Claim Status
Claims 39-41 and 45-61 are pending and examined. Claims 1-38 and 42-44 were cancelled. Claim 59 was amended.
Claim Objections
Claims 48, 51, 52, 56, and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is the combination of Wendel and Sasaki. Limitations of claims 48, 51, 52, 56, and 61 are not obvious over the cited references and it would not 
Withdrawn Claim Rejections -35 USC § 112
Rejection of claim 59 over “heteroatom (O, S, NH)” is withdrawn because the phrase was amended by deleting parentheses. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites “R1 is optionally interrupted in its chain with a heteroatom O, S, NH,”. The phrase is indefinite because it is not clear if the heteroatoms are alternatives or if all three are required when the chain is optionally interrupted. The phrase could be interpreted to mean that the chain is interrupted by O, S, and NH or it could be interpreted to mean that the chain is interrupted by require O, S, or NH. 
Maintained Claim Rejections -35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 39-41, 45-47, 49, 50, 53-55, and 57-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wendel et al. (US 2010/0048737 Al, Published February 25, 2010 - of record in IDS) and Sasaki et al. (US 6,057,377 Date of Patent May 2, 2000).
Claim 39 requires a cosmetic composition for reducing body odor, the composition comprising: 
a physiologically acceptable medium chosen from water, organic solvents, or mixtures thereof, 
at least one molecularly imprinted polymer configured to trap at least one molecule at the surface of keratin materials in order to reduce body odor, and
at least one additional agent for reducing body odor chosen from antiperspirant active agents or deodorant active agents other than the at least one molecularly imprinted polymer, wherein the at least one molecularly imprinted polymer is obtained by steps A and B.
The teachings of Wendel are related to cosmetic formulations comprising at least one active compound, at least one polymer which is molecularly imprinted in the presence of the active compound and at least one fatty phase (Abstract). The molecularly imprinted 
Wendel does not teach molecularly imprinted polymers obtained by sol-gel polymerization.
The teachings of Sasaki are related to methods for molecularly imprinting the surface of a sol-gel material, by forming a solution comprised of a sol-gel material, a solvent, an imprinting molecule, and a functionalizing siloxane monomer Si(OR)3nXn where n is an integer 
The teachings of Wendel and Sasaki are related to molecularly imprinted polymers where a polymer is imprinted with a carboxylic acid as a template molecule, and it would have been obvious to have combined their teachings because they are in the same field of endeavor.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the claimed invention to have formed a cosmetic composition comprising a molecularly imprinted polymer comprising an imprint of an active agent, with a reasonable expectation of success 
Absent evidence to the contrary, Wendel’s modified molecularly imprinted polymer is structurally the same as the claimed molecularly imprinted polymer. Combining prior art elements according to known methods to obtain predictable results supports obviousness. The selection of a known material based on its suitability for its intended use supports obviousness.
One of ordinary skill would have been motivated to modify Wendel with Sasaki because Sasaki teaches that the process conditions of preparing the polymer can be used to tailor the material's hardness, surface hydrophilicity, internal pore dimensions, and incorporation of functionalized silanes can adjust the material's electrostatic charge, polarity, optical density, and other properties (column 4 lines 24-50).
It would have been obvious to have combined the cosmetic composition comprising Wendel’s modified molecularly imprinted polymer with a deodorizing agent such as chlorhexidine, with a reasonable expectation of success because Wendel teaches formulating a cosmetic composition comprising the molecularly imprinted polymer with a cosmetic active agent selected from deodorizing agents such as chlorhexidine.
It would have been obvious to have combined Wendel’s modified molecularly imprinted polymer with a suitable solvent and formulated it in the form of a roll-on deodorant with a reasonable expectation of success because Wendel teaches formulating the molecularly imprinted polymer with a suitable solvent in the form of a roll-on deodorant. It would have been obvious to have placed the resulting composition in a device with a ball 
Alternatively, it would have been obvious to have formulated Wendel’s modified molecularly imprinted polymer with a physiologically acceptable medium and formulated it as a lipstick, an eyeliner, or a powder, with a reasonable expectation of success because Wendel teaches that the molecularly imprinted polymer is combined with an appropriate auxiliary and formulated as a cosmetic in the form of a lipstick, an eyeliner, or a powder (paragraphs 0287-0291). Eyeliner and lipstick meet the limitation of a wand, and a powder meets the limitation of a loose or compacted powder.
The claims require the molecularly imprinted polymer to comprise vacant cavities that are complementary to the at least one template molecule. It would have been obvious to have applied the cosmetic comprising the molecularly imprinted polymer with lactic acid, hydrocortisone, or serine to a site of action in order to release the hydrocortisone, lactic acid, or serine to the site of action, with a reasonable expectation of success because Wendel teaches that active molecules are released from the molecularly imprinted polymer at the site of action (paragraph 0010). The claimed limitation is met because the molecularly imprinted polymer comprises vacant cavities that correspond to hydrocortisone, lactic acid, or serine after the release of the template molecules at the site of action.
Regarding the preamble “for reducing body odor”, Wendel’s composition modified with Sasaki contains an antimicrobial active compound which reduces the development or the intensity of body odor. Thus, Wendel’s composition is for reducing body odor. The claims require “at least one molecularly imprinted polymer configured to trap at least one molecule at 
Regarding claim 40, it would have been obvious to have utilized the antimicrobial active in a concentration of 0.10-0.30 wt. % with a reasonable expectation of success because Wendel teaches 0.10 wt. % of preservative in a clear conditioner shampoo (paragraph 0548 on page 31) 0.30 and 0.23 wt. % of preservative in a gel cream (paragraph 0548 on page 37). A preservative is an antimicrobial agent. The claimed range is obvious because it overlaps with the prior art range.
Regarding claim 41, Wendel teaches a roll-on which is a device equipped with a ball applicator.
Regarding claim 45, Wendel teaches hydrocortisone.
Regarding claim 46, it would have been obvious to have used oleic acid as the active compound, with a reasonable expectation of success because Wendel teaches oleic acid as a suitable active compound (paragraph 0098). Oleic acid a volatile aliphatic fatty acid.
Regarding claim 47, Wendel teaches lactic acid.
Regarding claim 49, Wendel teaches serine.

Regarding claim 53, it would have been obvious to have added triclosan to the composition with a reasonable expectation of success because Wendel teaches triclosan as a suitable antimicrobial active agent (paragraph 0176).
Regarding claim 54, it would have been obvious to have added zinc ricinoleate to the composition with a reasonable expectation of success because Wendel teaches zinc ricinoleate as a suitable antimicrobial active agent (paragraph 0176). Zinc ricinoleate is a zinc salt.
Regarding claim 55, it would have been obvious to have modified the composition by adding a film forming agent such as chitosan hydrocolloid, with a reasonable expectation of success because Wendel teaches utilizing film forming agents selected from hydrocolloids such as chitosan, among others (paragraph 0241). A chitosan hydrocolloid meets the claimed “chitosan-based particles” limitation because a chitosan hydrocolloid is chitosan particles dispersed in water.
Regarding claim 57, it would have been obvious to have formed the composition to have pH from 5.0 to 7.5, with a reasonable expectation of success because Wendel teach compositions “Foam O/W emulsions” in paragraph 0548 on page 31 where the pH ranges from 6.5 to 7.5 and from 5.0 to 6.0. The claimed range is obvious because it overlaps with the prior art range.
Regarding claim 58, it would have been obvious to have modified the composition by adding to it propellants, emulsifiers, gelling agents, thickeners, white oil, or suspending agents, with a reasonable expectation of success because Wendel teaches that the composition 
Regarding claim 59, it would have been obvious to a person of ordinary skill in the art to have selected example 2 method of making imprinted polymer where l-trimethoxysilylpropyl-3-guanidinium chloride is reacted tetraethoxysilane in the presence of ethanol, ammonium hydroxide, and hydrochloric acid in the method of making the imprinted polymer of Wendel, with a reasonable expectation of success because Sasaki teaches a method of making molecularly imprinted polymer from l-trimethoxysilylpropyl-3-guanidinium chloride, tetraethoxysilane, ammonium hydroxide, and hydrochloric acid, among other components (paragraph bridging columns 9 and 10).
The composition of Wendel modified with Sasaki meets all of the claimed limitations because it comprises a physiologically acceptable medium such as water; at least one excipient selected from propellants, emulsifiers, gelling agents, thickeners, white oil, and suspending agents; at least one agent for reducing body odor chosen from a deodorant such as chlorhexidiene; wherein the pH of the composition ranges from 5.0 to 7.5; and at least one molecularly imprinted polymer obtained by sol-gel polymerization of l-trimethoxysilylpropyl-3-guanidinium chloride (relevant to i) formula (I) when R1 is a linear C4 hydrocarbon chain interrupted with NH, and substituted with amine; R2 is Cl alkyl; z is 3; and x is 0), tetraethoxysilane (relevant to ii), ethanol (relevant to iii), one of lactic acid, hydrocortisone, serine, retinyl palmitate, or oleic acid (relevant to iv), ammonium hydroxide (relevant to v), and hydrochloric acid (relevant to vi).
The at least one template molecule would have been removed from the imprinted molecule upon delivery to the skin during application. A vacant cavity that is complementary 
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Maintained Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-41, 45-47, 49, 50, 53-55, and 57-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-29 of copending Application No. 16/208,709 in view of Wendel.
Copending claims 20-29 teach a method of making molecularly imprinted polymers.

The teachings of Wendel are related to cosmetic compositions based on molecularly imprinted polymers and Wendel’s teachings are relied upon as summarized above.
The teaching of Wendel and copending claims are related to molecularly imprinted polymers and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the claimed invention to have modified the teachings of Wendel and used the method of copending claims in order to make the molecularly imprinted polymer, with a reasonable expectation of success because copending claims teach a method of imprinting a polymer and Wendel requires a molecularly imprinted polymer. Combining prior art elements according to known methods to obtain predictable results.
This is a provisional nonstatutory double patenting rejection.
Examiner’s Response to Applicant’s Arguments
Applicant’s arguments submitted in the remarks dated February 9, 2021 were fully considered but are not persuasive for the following reasons.
	The facts in Telemac Cellular v. Topp Telecom and Typhoon Touch Technologies Inc. v. Dell Inc. are not analogous to the present rejection. Prior art, Wendel, in the present rejection teaches using a molecularly imprinted polymer to deliver an active agent at a site of action, thereby leaving an empty cavity in the shape of the active agent. Based on the teachings of Wendel, it would have been obvious to have used the product of Wendel as modified by Sasaki to deliver the active agent to the site of action. Wendel teaches that the active agent is released from the molecularly imprinted polymer. Thus, removing the active agent from the polymer would have been obvious because Wendel teaches it. The resulting structure would have met the 
The phrase “composition for reducing body odor” has been addressed. The limitation describes intended use of the composition. Wendel’s composition modified with Sasaki contains the same elements as claimed composition, after being used to deliver the active agent. The resulting structure could have been used for reducing body odor. Furthermore, Wendel teaches that the composition comprises antimicrobial agents intended to destroy microorganisms or to inhibit their growth and serve as preservatives and substances having deodorizing action, which reduced the development or intensity of body odor (paragraph 0176). Thus, Wendel’s compositions are suitable for reducing body odor.
Wendel’s composition modified with Saskai comprises MIPs configured to trap at least of molecule because the vacant cavities in the polymer correspond to claimed template molecules.
Wendel’s composition comprises additional antimicrobial agents as per paragraph 0176, which meets the limitation that requires an additional agent for reducing body odor selected from deodorants.
Double patenting rejections are maintained because the applicant has not traversed the rejections nor filed a terminal disclaimer. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617